Citation Nr: 0512584	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for drug and alcohol 
abuse.

3.  Entitlement to service connection for venereal disease, 
to include herpes.

4.  Entitlement to service connection for skin rash, to 
include as due to exposure to Agent Orange.

5.  Entitlement to an initial disability rating in excess of 
10 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a September 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
veteran's claims for service connection for PTSD, drug and 
alcohol abuse, venereal disease, to include herpes, and skin 
rash, to include as due to exposure to Agent Orange; and from 
a March 2004 rating decision, which granted the veteran's 
claim for service connection for Hepatitis C, and assigned an 
initial 10 percent rating for this disorder.  The veteran 
filed timely appeals to these determinations.

The Board observes that the veteran also appealed the initial 
10 percent rating assigned by the RO in a November 2003 
rating decision for his service-connected tinnitus.  However, 
in a statement received by VA from the veteran in October 
2004, he explicitly stated that he wished to withdraw his 
appeal on this issue, as he was "satisfied with the 10 
percent rating."  As that issue has validly been withdrawn 
pursuant to 38 C.F.R. § 20.204(a),  the issue of entitlement 
to an initial disability rating in excess of 10 percent for 
tinnitus is not before the Board at this time.

The issue of the veteran's entitlement to service connection 
for skin rash, to include as due to exposure to Agent Orange, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in October 1990, the RO 
originally denied the veteran's claims for service connection 
for PTSD; the veteran did not file a timely appeal to this 
decision.

3.  The evidence received since the time of the RO's October 
1990 decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.

4. The veteran has been diagnosed with PTSD, which has been 
linked by examiners to the veteran's claimed inservice 
stressors.

5.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

6.  The veteran's claims file does not contain credible 
supporting evidence which confirms that the veteran's claimed 
inservice stressors occurred.

7.  The veteran's drug and alcohol abuse are a result of the 
veteran's own willful misconduct.

8.  The veteran's claims file does not contain any competent 
medical evidence showing that he currently has a venereal 
disease or any residuals thereof.

9.  The veteran has reported that his Hepatitis C causes 
incapacitating episodes approximately 12 times per year, 
which constitutes a total duration of at least one week (7 
days) but less than two weeks (14 days) during the past year.


CONCLUSIONS OF LAW

1.  The October 1990 RO rating decision which denied service 
connection for PTSD  is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the October 1990 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159 (2004).

3.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304, 3.304(f) (2004).

4.  Primary drug and alcohol abuse is not a 
disease/disability for which, under governing law and 
regulations, service connection may be granted. 38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 
(2004).

5.  Venereal disease, to include herpes, was neither incurred 
in nor aggravated by the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004). 

6.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for Hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7354 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in May 2002.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decisions 
dated in September 2002 (concerning PTSD, drug and alcohol 
abuse, venereal disease, and skin rash) and March 2004 
(concerning Hepatitis C), in the statements of the case 
(SOCs) issued in March 2003 (concerning PTSD, drug and 
alcohol abuse, venereal disease, and skin rash) and April 
2004 (concerning Hepatitis C), in the supplemental statement 
of the case (SSOC) issued in December 2003, at the time of a 
hearing before an RO hearing officer in October 2003 and a 
hearing before the undersigned in November 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in July 2002, July 2003 and October 2003, 
the RO provided the veteran with detailed information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  Consistent with 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159 (b) the RO satisfied the notice requirements 
to: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your 
claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, his 
service personnel records, post-service VA inpatient and 
outpatient treatment note, multiple VA examination reports, 
including medical opinions regarding the severity and 
etiology of the veteran's disorders, and several personal 
statements made by the veteran in support of his claims.  The 
veteran testified at a hearing before an RO hearing officer 
in October 2003 and before the undersigned in November 2004, 
and transcripts of his testimony have been added to the 
claims file.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claims and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Regarding the claim for an increased initial disability 
rating for Hepatitis C, the Board observes that this issue on 
appeal was first raised in a notice of disagreement submitted 
in response to the VA's notice of its decision on a claim.  
Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the increased 
initial disability rating issue on appeal did not stem from 
an application for benefits, but rather stemmed from a notice 
of disagreement to the initial disability rating assigned by 
a VA rating decision.  Under 38 U.S.C. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the April 2004 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
increased initial disability rating claim.  The SOC informed 
the veteran of the regulation governing increased ratings.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
disability rating for Hepatitis C.  As such, the Board finds 
the VA's duty to assist in this case has been met.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider his claim for this 
benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  New and Material Evidence Claim

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in August 2002, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In an October 1990 rating decision, the RO initially denied 
the veteran's claim for service connection for PTSD on the 
basis that the medical evidence did not show a current 
diagnosis of PTSD.  Instead, a September 1990 VA psychiatric 
examination conducted in order to determine whether the 
veteran currently had PTSD specifically determined that the 
veteran was not suffering from this disorder.  The veteran 
did not appeal this decision.

Evidence considered at the time of this denial included:  the 
veteran's service medical records; a VA discharge summary 
dated in January 1989, showing hospitalization for alcohol 
dependence; a September 1990 VA social work survey, which did 
not indicate a psychiatric diagnosis; the September 1990 VA 
psychiatric examination report noted above; and several 
statements from the veteran.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in November 1990.  
However, no appeal was filed within one year of notification 
of the October 1990 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final October 1990 
decision includes at least one VA examination showing a 
diagnosis of PTSD, as well as multiple VA mental health 
clinic therapy notes diagnosing PTSD.  Furthermore, many of 
these diagnoses have been explicitly linked by treating 
physicians to the veteran's reported Vietnam stressors.  The 
Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
PTSD is reopened.

In reaching this decision, the Board recognizes that in the 
September 2002 rating decision on appeal, the RO did not 
address the issue of whether new and material evidence had 
been submitted to reopen the veteran's previously-denied 
claim for service connection for PTSD, but rather proceeded 
directly to the merits of the veteran's service connection 
claim.  However, the Board notes that in Barnett v. Brown, 8 
Vet. App. 1, 4 (1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), 
the Court held that the new and material evidence requirement 
is a material legal issue which the Board has a legal duty to 
address, regardless of the RO's actions.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Accordingly, as 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during  the claims adjudication process fails to 
address threshold issues," McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993), the Board was required to address the issue 
as it did, despite the RO's actions. 

Having reopened the veteran's claim for service connection 
for PTSD, the next question is whether the Board is permitted 
to conduct a de novo review of the merits of the veteran's 
claim at this time.  In Bernard v. Brown, 4 Vet. App. 384 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that before the Board can address a 
question that has not been decided by the RO, it must 
determine whether the veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the veteran is prejudiced thereby.  In the 
instant case, the Board finds that the veteran will not be 
prejudiced by proceeding to adjudicate this issue on a de 
novo basis.  The Board observes that the RO did adjudicate 
the veteran's claim on the merits.  Further, the veteran has 
been notified of all applicable laws and regulations 
pertaining to service connection, including those provisions 
relating to direct service connection, the burden of proof, 
reasonable doubt, and VA's duty to assist.  In addition, the 
veteran has been given multiple opportunities to submit 
evidence and argument on the merits of the issue, which he 
has done, and the RO has fully addressed these arguments.  
Furthermore, at the time of the veteran's November 2004 
hearing, noted above, the veteran testified extensively 
regarding the merits of his claim that his PTSD should be 
service connected.  Under these circumstances, the Board may 
proceed to adjudicate this claim without prejudice to the 
veteran.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's claims file reveals that in recent 
years, the veteran has been diagnosed on multiple occasions 
with PTSD.  Furthermore, the Board observes that several of 
these examiners explicitly based this diagnosis upon the 
veteran's report of having experienced traumatic stressors 
while in service.  Thus, the Board's analysis must turn to 
the remaining issue of whether the veteran's reported 
inservice stressors themselves have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Vietnam was listed as a "cook," which is not a 
specialty which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.  

Following a review of the numerous and extensive stressor 
statements provided by the veteran both directly to VA and to 
examiners over the years, as well as during his RO and Board 
hearings, the Board has identified four principal stressful 
events which the veteran has reported.  These incidents have 
been described in a somewhat confusing and contradictory way 
in various statements over the years, but can roughly be 
summarized as follows:

1.  Witnessing the stabbing of a fellow serviceman at a 
bar in a local village by a Vietnamese child in May or June 
1968.  The veteran reportedly placed a plastic bag over the 
serviceman's abdomen to contain his intestines until help 
arrived.  He then rode in an ambulance with the serviceman to 
the main hospital at Cam Ranh Bay, where the serviceman was 
treated and survived.  He stated that he received a letter of 
commendation for his actions;

2.  Coming under sniper fire while transporting gasoline 
tanks and JP-4 from the mess hall at Cam Ranh Bay to Da Nang 
and places in between while serving with the 524th 
Quartermaster Company.  He stated that he had heard that if a 
kid or Vietcong soldiers had thrown a grenade or launched a 
mortar at an empty gas tank it would have exploded, and while 
this never happened to him, he was fearful of this happening 
to his convoy.  He indicated that his convoy came under 
sniper fire at times, but they would wait until the sniper 
was killed or stopped firing and then continued on;

3.  Catching Vietnamese kids who had blown up a safe at 
the USO and stolen money and turning them over to the 
military police (MP).  He stated that the kids were held 
briefly in a holding cell, but since the military did not 
have the right to detain underage kids they were released.  
He stated that one of the kids told him he would "get you 
GI," and that he has had a fear of dark-skinned kids ever 
since then.  He stated that he also received a letter of 
commendation for turning in the money stolen by these kids; 
and

4.  Being sexually assaulted in service by a man who 
held a knife to his neck and forced him to perform oral sex 
on him.  He has reported the individual's full name, whose 
initials reportedly were, R.C., but that he could not say 
when the assault took place.  He also stated that he reported 
the assault to his mess sergeant, who told him he would take 
care of it.  He stated that he never found out what happened 
to the perpetrator.

Regarding the first claimed stressor concerning the stabbing 
of a fellow servicemember, the Board finds that this incident 
is not subject to official corroboration absent the name of 
the stabbing victim.  However, the veteran has testified that 
he did not know the victim's name.  In addition, the Board 
observes that the veteran's official service personnel 
records do not contain a copy of the claimed letter of 
commendation received by the veteran, and requests to the 
veteran for any copies of this letter in his possession have 
not been fruitful.  As such, the Board finds that 
verification of this incident is not possible.  

Regarding the second stressor concerning receiving periodic 
sniper fire while transporting gas tanks, the Board observes 
that, in light of the fact that no U.S. service personnel 
were reported injured or wounded, the fact that these attacks 
happened by snipers while transporting items, as opposed to a 
mortar attack against a stationary military base, and the 
fact that the veteran did not provide a date of these sniper 
incidents to within a period of no more than 3 months, this 
stressor is likewise not capable of official verification.  

Regarding the third stressor concerning catching kids who had 
blown up a USO safe and stolen money, the Board finds that 
the perpetrators were never officially held or charged, and 
the veteran has not provided a date of this incident to 
within a period of no more than 3 months.  In addition, the 
Board observes that the veteran's official service personnel 
records do not contain a copy of the claimed letter of 
commendation received by the veteran, and requests to the 
veteran for any copies of this letter in his possession have 
not been fruitful.  As such, the Board finds that this 
stressor is likewise not capable of being officially 
verified.

Finally, regarding the fourth and final stressor, the claimed 
sexual assault, the Board observes that while the veteran 
testified in November 2004 that he did not know what became 
of the perpetrator of the assault, in prior correspondence he 
indicated that he may have been transferred or court 
martialed.  Therefore, in March 2003 VA sent a request to the 
U.S. Army Crime Records Center requesting that they provide 
copies of any investigative reports surrounding the incident 
with R.C.  Later that same month, the U.S. Army Crime Records 
Center responded that they found no records using the 
information provided by VA.  In addition, the Board observes 
that the veteran recently testified that no official report 
was ever made concerning the incident, since his sergeant 
simply told him that the situation had been "taken care of" 
and gave him no further information.  In this regard, the 
Board notes that generally anecdotal incidents, even if true, 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  

However, as this stressor concerns a sexual assault, the 
Board observes that in March 2002, section 3.304(f), which 
sets for the requirements for service connection for PTSD, 
was amended to add a specific section dealing with claims for 
service connection for PTSD secondary to allegations of an 
in-service personal assault, and the regulation now provides, 
in pertinent part, that, if PTSD is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Moreover, the regulation 
provides that evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may 
constitute credible evidence of the stressor and such 
evidence includes, but is not limited to, a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The 
regulation specifically provides that VA will not deny a PTSD 
claim that is based on inservice personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Therefore, in July 2002 the RO sent the veteran a specialized 
PTSD assault stressor letter requesting additional 
information regarding the claimed assault, advising him of 
alternate forms of supporting evidence, and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  To date, the veteran has 
not returned this form.

The Board acknowledges that the veteran's attorney has argued 
that the record contains evidence of certain behavioral 
changes which support the occurrence of an assault in 
service.  First, he notes that his wife divorced him after 
learning of the assault, stating that he was "no longer a 
man."  Second, the veteran began abusing drugs and alcohol 
after the assault.  Third, the veteran went AWOL after the 
assault.  

Following a review of the entire record, the Board finds that 
the veteran's present recitation of events is somewhat 
inconsistent with his previous statements.  Regarding the 
veteran's divorce, the Board observes that while he now 
states that his wife divorced him when he told her of the 
assault, he has also testified that he never told anyone 
about the assault except his sergeant, and in fact repressed 
the memory of the assault until the 1990s, at which time he 
began to remember it.  Regarding his drug and alcohol use, 
the veteran reported to a VA examiner in 1990 that he began 
using alcohol at age 12, long before he went to Vietnam.  
There is no corroborating evidence to show that his drug use 
began after the claimed sexual assault.  Finally, regarding 
the AWOL incident, the Board observes that the veteran served 
in Vietnam from May 1968 to May 1969 but did not go AWOL 
until December 1969, some 7 months after his return to the 
U.S.  Furthermore, in a statement dated in April 1990 the 
veteran reported that "I went AWOL because I couldn't take 
the authority of my superiors," not because of the claimed 
sexual assault.  Finally, regarding the veteran's account of 
events in general, the Board observes that at the time of a 
VA examination in September 1990, the veteran's account was 
also found to be inconsistent.
 
Following a review of the evidence, the Board finds that none 
of the veteran's claimed inservice stressors have been 
verified, and that additional attempts at verification would 
serve no purpose given the fact that they are not capable of 
official verification based upon the information provided.  
Therefore, as none of the veteran's diagnoses of PTSD was 
based upon one or more verified inservice stressors, the 
claim for service connection for PTSD must be denied. 

II.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  Drug and alcohol abuse

The veteran has claimed that he currently suffers from 
polysubstance and alcohol dependence which began in service.  
In reviewing this claim, the Board observes that Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-
99; VAOPGCPREC 2-98.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(3).  For the purpose of this 
paragraph drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects. 38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) (2003).  The 
evidence of record clearly demonstrates a history of drug and 
alcohol abuse, which the veteran has reported as beginning in 
service. Pertinent regulations clearly prohibit service 
connection for a disability which is the result of drug or 
alcohol abuse.  The Board further finds no basis for 
consideration of the veteran's inservice drug and alcohol 
abuse as merely occasional or therapeutic or otherwise within 
circumstances to exempt such from being considered 
misconduct.  The veteran himself has admitted to a decades-
long history of drug and alcohol abuse.  Under such 
circumstances, service connection for drug and alcohol abuse 
cannot be established.

B.  Venereal disease, to include Herpes

The veteran has also claimed entitlement to service 
connection for venereal disease, to particularly include 
herpes, which he believes he contracted due to promiscuous 
sexual activity in Vietnam.  

Evidence relevant to this claim includes his service medical 
records, which are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, venereal 
disease.

Similarly, the post-service medical evidence of record does 
not indicate treatment for or a diagnosis of a venereal 
disease or any residuals thereof.  While these records and 
the veteran's hearing transcripts note the veteran's reports 
of having contracted gonorrhea and herpes in 1968 in service, 
there is simply no medical evidence in the record at present 
which confirms that the veteran either has now, or has had in 
the past, a venereal disease.  As a valid service connection 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for venereal disease, 
to include herpes, must be denied.  The Court has held that 
"[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

III.  Increased Rating Claim

The veteran has also claimed entitlement to an increased 
disability rating for his service-connected Hepatitis C.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the initial 
rating award dated in March 2004.  Under these circumstances, 
VA must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Evidence relevant to the level of severity of the veteran's 
Hepatitis C includes the report of a VA examination conducted 
in February 2004.  At that time, the veteran reported 
occasional diarrhea, approximately one to two times per week.  
He reported that his main symptoms included fatigue, 
weakness, depression and anxiety.  He complained of 
occasional abdominal discomfort.  He appeared to have chronic 
liver disease.  On physical examination, no ascites was 
noted, and the veteran reported having gained approximately 
20 pounds in the previous year.  He denied any hematemesis or 
melena and showed no tenderness or pain in the right upper 
quadrant.  The liver was not palpable.  There was no muscle 
strength decrease or muscle wasting and no signs of liver 
disease.  Following this examination, the examiner rendered a 
diagnosis of ongoing Hepatitis C.  Liver test performed after 
the examination revealed elevated liver function test 
results, indicating that the veteran's liver disease was 
still active, though somewhat improved compared to 2002 liver 
function testing.

VA outpatient treatment notes dated from 2002 through 2004 do 
not show any findings or symptoms attributed by examiners to 
the veteran's Hepatitis C.  However, these notes do show that 
the veteran began Interferon (PEG) treatment, but ended this 
treatment due to undesired side effects.

In November 2004, the veteran testified at the RO via 
videoconference before the undersigned.  He reported that he 
experienced stomach upset almost daily, with diarrhea.  He 
stated that he had not lost any weight recently, and had 
actually gained weight.  He indicated that he experienced 
twinges of stomach pain.  He stated that one of his biggest 
problems was depression due to his Hepatitis C, and he stated 
that his disability rating should be increased in light of 
the fact that the disease is life-threatening.  He stated 
that he experienced nausea and vomiting once or twice per 
month.  He reported that he felt sick enough to take 
approximately 1 day per month off over the last 4 years.

The veteran's Hepatitis C has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7354, pursuant to which the severity of 
Hepatitis C, (or non-A and non-B) is evaluated.  Under this 
code, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve- month period, but not 
occurring constantly.  Finally, a 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a Note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

A review of the evidence detailed above reveals that the 
veteran has not been shown to suffer from any fatigue, 
malaise or anorexia as a result of his Hepatitis C, and 
indeed has recently gained significant weight.  He has 
complained of daily right upper quadrant pain, stomach upset 
and nausea, as well as vomiting once or twice per month.  
However, he stated that he only had the equivalent of 
incapacitating episodes (i.e., requiring him to stay home 
from work) one day per month over the past four years, which 
corresponds to 12 days per year.  The Board finds that this 
corresponds to the level of severity contemplated for a 10 
percent rating, which requires incapacitating episodes having 
a total duration of at least one week (7 days) but less than 
two weeks (14 days) during the past year.

However, the veteran has not reported experiencing symptoms 
corresponding to a 20 percent rating, such as daily fatigue, 
malaise or anorexia.  Similarly, there is no evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the previous year.  
As such, a higher rating under the provisions of DC 7354 is 
not warranted.

Furthermore, as Hepatitis C is a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 10 percent evaluation which 
is currently assigned.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for Hepatitis C.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account, and indeed the 
time taken off from work was explicitly considered when 
assessing the frequency of incapacitating episodes.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent only, the appeal is allowed.

Service connection for PTSD is denied.

Service connection for drug and alcohol abuse is denied.

Service connection for venereal disease, to include herpes, 
is denied.

The 10 percent disability rating initially assigned for the 
veteran's Hepatitis C was proper, and thus an initial 
disability rating in excess of 10 percent is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for skin rash, to include as due to exposure to 
Agent Orange.  In reviewing the veteran's claims file, the 
Board observes that the VA outpatient treatment notes of 
record show treatment in recent years for a rash on the right 
hand, diagnosed as dermatitis, and a rash on the face and 
cheeks, diagnosed as either dermatitis or rosacea.  At the 
time of the veteran's November 2004 hearing before the 
undersigned, he testified that he had begun to experience a 
new skin problem in the past 6 months or so, consisting of 
dime-sized to quarter-sized skin lesions on his arms and 
legs.  He stated that he had received treatment for these new 
skin lesions at the VA Medical Center at Grand Island.  The 
Board observes that a review of the veteran's claims file 
reveals that the most recent treatment records from this 
source are dated in April 2004, prior to the timeframe 
discussed by the veteran for his skin treatment, and do not 
indicate any treatment for dermatological problems of the 
arms and legs.  Thus, there appears to be outstanding VA 
treatment records which are relevant to the veteran's claim.  
The Board believes that it must obtain these recent VA 
records prior to a final adjudication of the veteran's 
appeal.  See 38 U.S.C.A. § 5107 (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
Board must obtain these records before proceeding with the 
appeal).

In addition, it does not appear that the veteran has ever 
undergone a specific VA dermatological evaluation.  
Particularly in light of the new skin disorder manifestations 
discussed by the veteran, the Board finds that a remand is in 
order in order to have a VA examiner determine the correct 
diagnosis of the veteran's skin disorder and, further, to 
offer a medical opinion addressing the likelihood that the 
veteran's current skin disorders are related to claimed Agent 
Orange exposure or any other incident of service.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should obtain any records of 
treatment provided to the veteran, to 
particularly include dermatological 
treatment, from April 2004 to the present 
from the VAMC at Grand Island, Nebraska.  
If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current nature and severity 
of any skin disorder present.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  
Following this examination and claims 
file review, the examiner should offer an 
opinion as to the likelihood that any 
skin disorder present is the result of 
exposure to Agent Orange in Vietnam from 
May 1968 to May 1969, or any other 
incident of service.  A complete 
rationale for any opinion offered should 
be provided.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for 
skin rash, to include as due to exposure 
to Agent Orange.  If any determination 
remains adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


